Citation Nr: 0311394	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-06 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE


Entitlement to service connection for a skin disorder, 
claimed as chloracne, due to exposure to herbicides.



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for a skin 
disorder claimed as chloracne.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange.

3.  Chloracne was not manifested within a year following the 
veteran's departure from Vietnam and his exposure to 
herbicides. 


CONCLUSION OF LAW

A skin disorder, claimed as chloracne, was not incurred in 
military service, not may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In that regard, 
an April 2001 letter to the veteran informed him of the 
provisions of VCAA, including VA's duties to the veteran 
(letter incorporated by reference).  Furthermore, the 
February 2003 supplemental statement of the case (SSOC) also 
informed the veteran of the laws pertaining to VCAA (SSOC 
incorporated by reference).  The Board finds that these 
documents collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In view of the 
foregoing, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been provided ample opportunity to 
submit such information and evidence.


Factual Background

Service medical records do not contain any complaints or 
findings of a skin disorder.  The medical history report 
dated in August 1967 noted that there was no skin disease.

Service personnel records and DD Form 214 showed that the 
veteran had 11 months of service in Vietnam, ending on August 
23, 1967.

Post service medical records obtained from Queens-Long Island 
Medical Group indicated the veteran was seen for a 
nonpruritic rash in September 1990.  The diagnosis was 
dermatitis of questionable etiology.

The veteran was evaluated in February 1996 at the Northport 
VA Medical Center (VAMC) herbicide clinic for complaints of 
recurrent cysts.  The cysts were predominantly on the back, 
face, and neck.  The diagnosis was positive for acne scars 
and residuals of sebaceous cysts.  Progress notes dated in 
March 1996 indicated the veteran reported cysts occurring 
since the 1970's and was referred for possible chloracne due 
to Agent Orange exposure.  The assessment was multiple scars 
from inflammatory acne but no active lesions.  Lesions were 
consistent with chloracne, but they could also be consistent 
with acne vulgaris.  In June 1996, he was seen for a cyst on 
the left ear.

The veteran underwent a VA examination in December 1997.  The 
veteran reported a history of rashes on his back and neck 
that began approximately three years after he was in Vietnam.  
He reported Agent Orange exposure in service.  Symptoms 
included lumps and occasional discharge.  The conclusion was 
that that the scars were numerous with typical acneform scars 
on the back and neck with a few on the chest.  Whether this 
was due to acne or chloracne could not be diagnosed; however, 
with an onset of about three years after Agent Orange 
exposure, it was fairly typical of chloracne.

Private medical records from Richard S. Kalish, M.D., dated 
in November 1999 indicated the veteran complained of lesions 
on the face and back.  Benign sebaceous hyperplasia was found 
on the face and fibrous papule was on the neck.  Acne 
scarring was on the upper trunk, chest, back, and neck.  
Benign cerebrifor nevus was on the back.  

A statement from the veteran's mother, received in November 
1998, indicated the veteran entered service without any skin 
problems.  After his return from Vietnam, he suffered from 
rashes, lumps and scars on his face, neck and upper back.

Analysis

The veteran contends that he has chloracne due to exposure in 
Agent Orange in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in 
38 C.F.R. § 3.309(e), is presumed to have been exposed during 
such service to certain herbicide agents (e.g., Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service. 

The diseases listed at §3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Personnel records confirmed military service in Vietnam, 
therefore, herbicidal exposure is presumed. 

There is no evidence in service or within the one-year period 
after the last date on which the veteran was exposed to an 
herbicide agent to suggest chloracne had manifested itself 
within the presumptive period, nor has the veteran made this 
contention.  Rather, the veteran indicated the onset was 
three years after service and although the evidence showed 
that no definite diagnosis has been made, physicians have not 
ruled out chloracne as a possible diagnosis for the veteran's 
skin disorder.  The opinion of the December 1997 VA examiner 
that the onset of the veteran's skin disorder three years 
after exposure to Agent Orange was fairly typical of 
chloracne established a nexus between service and the 
veteran's skin disorder.  

However, even acknowledging the nexus opinion, the law is 
very clear that the chloracne must become manifest within a 
year following the last claimed exposure to the herbicide for 
service connection to be awarded.  The Board is bound by the 
existing laws, and for this reason, service connection cannot 
be awarded. 


ORDER

Service connection for a skin disorder claimed as chloracne 
is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

